AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations                                             FILED
                                                                                                             TMAR 01 2019
                                     UNITED STATES DISTRICT
                                                                                                     TA CLERK U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFO                              SOUTHERN DISTRICT OF CAUFORNIA
                                                                                                                                   DEPUTY
              UNITED STATES OF AMERICA
                                                                        (For Revocation of Probation or Supervised Release)
                                                                        (For Offenses Committed On or After November 1, 1987)
                                v.
                     OSCAR ORTEGA (1)
                                                                           Case Number:           l8CR7l54-GPC

                                                                        ARON ISRAELITE
                                                                        Defendant's Attorney
REGISTRATION NO.                 35875013


THE DEFENDANT: 

IZI   admitted guilt to violation of allegation(s) No.       1


      was found guilty in violation of allegation(s) No.                                                         after denial of guilty.
                                                           ---------------------------------------------------
Accordinj;!ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
               1                   Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                        March 1. 2019



                                                                        HON. Gonzalo P. Curiel                     .

                                                                        UNITED STATES DISTRICT JUDGE 





                                                                                                                              18CR7154-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

DEFENDANT:                 OSCAR ORTEGA (1)                                                       Judgment - Page 2 of 4
CASE NUMBER:               18CR7154-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS TO RUN CONCURRENT TO SENTENCE IN CASE 18CR3847-GPC




        Sentence imposed pursuant to Title 8 USC Section 1326(b). 

        The court makes the following recommendations to the Bureau of Prisons: 





 [J 	   The defendant is remanded to the custody of the United States MarshaL

 D	     The defendant shall surrender to the United States Marshal for this district:
        D     at                            A.M.              on
        o     as notified by the United States MarshaL
                                                                   ------------------------------------
        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o      Prisons: 

        o     on or before 

              as notified by the United States Marshal. 

        o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

        Defendant delivered on   __________________________ ro ______________________________

 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                     By 	                   DEPUTY UNITED STATES MARSHAL



                                                                                                      18CR71S4-GPC
  AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

   DEFENDANT:                     OSCAR ORTEGA (1)                                                                              Judgment - Page 3 of 4
   CASE NUMBER:                   18CR71 54-GPC

                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a tenn of:
THREE (3) YEARS AND SIX (6) MONTHS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled 

substance. The defendant shall submit to one drug test within] 5 days of release from imprisonment and at least two periodic drug tests 

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the 

term of supervision, unless otherwise ordered by court. 

          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future 

          substance abuse. (Check, if applicable.) 

          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
o	        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
o	        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

       If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
   such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
   Payments set forth in this judgment.
        The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
     any special conditions imposed.
                                         STANDARD CONDITIONS OF SUPERVISION
     I)    the defendant shall not leave the judicial district without the permission of the court or probation officer; 

     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer; 

     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation officer; 

     4)    the defcndant shall support his or her dependents and meet other family responsibilities; 

     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable 

           reasons;
     6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8) the defendant shall not frequent places where controlled substances are illegally sold, uscd, distributed, or administered;
     9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view ofthe probation officer;
     11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
     13) 	 as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notifications and to contirm the defendant's compliance
           with such notitication requirement.




                                                                                                                                     18CR71S4-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

DEFENDANT:            OSCAR ORTEGA (1)                                                       Judgment - Page 4 of 4
CASE NUMBER:          18CR7154-GPC

                               SPECIAL CONDITIONS OF SUPERVISION


   1. 	 The defendant shall participate in a program of testing and/or treatment for drug and alcohol abuse, as
        approved by probation officer, until such time as the defendant is released from the program by the
        probation officer. The defendant shall abstain from the use of alcohol or other intoxicants during the
        course of treatment and shall pay the cost of treatment as directed by the probation officer.



       II




                                                                                                 18CR71S4-GPC 

